Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/23/2022 is entered and identifies claims 1-3 and 5 as amended. Claims 1-7 and 14-18 are pending examination.
	The amendment to the claims is sufficient in overcoming the interpretation under 35 USC 112 (f), as well as, the rejection of claims 1-7 and 14-18 under 35 USC 112 (b).
	The prior art rejections under 35 USC 103 are maintained for the reasons detailed below.
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/615729 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant’s first traversal is premised on that it “would not, however, be obvious to combine Ito and Elverud” (Remarks, page 8).
More specifically, Applicant states the following:
Ito teaches that a heating body plate can be molded by using an electrically conductive resin in which an electrically conductive filler is mixed (see para. [0009] of Ito). Thus, a heating element comprising a substrate layer and a polymer layer containing a polymer component and a conductive component is not disclosed by Ito, as the Office Action acknowledges. 


The Office Action argues that, based on the teaching of Ito, the use of the claimed heating body plate would be based merely on a simple substitution. Applicant respectfully disagrees. 

In response, the examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Ito is not relied upon to teach “the heating elements comprising a substrate,” nor does Ito, necessarily, need to teach or suggest the heating elements comprising a substrate.  That is, a primary reference need not be required to suggest subject matter for which a secondary reference is relied upon.  The prior art, as a whole, must be considered to what they reasonably convey to those of ordinary skill in the art.
Elverud teaches a resistive heater comprising conductive fillers (para. 0002; “…composite formulations having one or more conductive fillers for use in resistive heating…”). Elverud teaches that the conductive layer (110) includes one or more para. 0029).  This structure corresponds to the conductive component and polymer component of the heating elements of Ito.
Elverud further teaches that the heater (100) includes a substrate (para. 0039; “…the heater 100 may include a substrate layer 120. The substrate layer 120 may be adjacent to the conductive layer 110. In some embodiments, the conductive layer 110 may be applied to or deposited on the substrate layer 120. The substrate layer 120 may be electrically non-conductive…”) (paragraph 0040 states that 140 and 130 may be omitted).
Based on the prior art of record, as a whole, one of ordinary skill in the art would be reasonably apprised that it is well known for resistive heating elements comprising a polymer component and a conductive component to also use a substrate and would appreciate the benefits of using the same for in that in doing so would provide a substrate that is electrically non-conductive and made from a material that is compatible with the conductive polymer layer, which would improve the structural rigidity of the electrical heater.  
Furthermore, a simple substitution of one known element for another to obtain predictable results is a well established rational for supporting a conclusion of obviousness.  See MPEP 2143-I.
MPEP 2144.06-II states the following:


Here, the examiner contends that the prior art sets forth the premise that resistive heating elements comprising conductive polymers, with and without a substrate layer, are equivalent structures performing the same function of resistive heating an environment.  Substituting the resistive heater of Ito with the heater including a substrate layer of Elverud would produce a heater having predictable results.
Applicant continues in that:
The teaching of Ito does not contain any hint that would have induced the skilled person to modify the disclosed heating body plate. Consequently, starting from the teaching of Ito and applying common general knowledge, the skilled person could not have readily deduced the claimed subject matter. Rather, the skilled person would have had to perform an inventive step himself in order to arrive at the claimed subject matter. 

In response, the examiner respectfully disagrees for the same reasons as detailed above.  The prior art of record does not support applicant’s conclusion that the proposed modification would not have been obvious to one of ordinary skill in the art.  
Applicant’s second point of traversal is premised on, according to applicant, Ito not disclosing "the heating elements are connected to one another by one or a plurality of spacer(s) disposed there between, and/or one or more positioning element(s) that Remarks, bottom of page 8).
Specifically, Applicant states the following:
As described in the disclosure of the current application, the spacer can be conceived, for example, as a pad and optionally ensure the power supply as well as guarantee a spacing between the heating elements. To this extent, the spacer can have a double function which enables a simple overall construction of the electric heating apparatus. The positioning element can, for example, be a positioning pin (for example round, oval, quadrangular, in particular rectangular, preferably square in terms of the cross section) which optionally ensures an equalization of production tolerances (in the sense of guiding or positioning, respectively, the individual heating elements) as well as enabling any optionally required contact (power supply). Here too, various functions are again implemented by way of one element (see paras. [0010] - [0011] of the present application). 

Ito teaches that the heater 30 comprises heating body plates 31 and electrode elements 33, 34 arranged in end portions of the heating body plates. Neither spacers, nor positioning elements penetrating openings in the heating elements, nor openings in the heating elements, are taught (see Figs. 2 and 3 of Ito). The auxiliary electrode members 330, 340 cannot be interpreted as spacers or positioning elements either, since, due to their constructional arrangement, they cannot fulfil the functions described in paras. [0010] and [0011] of the description of the present patent application. 

In response, the examiner respectfully disagrees. The broadest reasonable interpretation of claim 1 does not require any functionality, for instance, to the one or a plurality of spacer(s).  That is, the associated functions applicant contends are not met by the spacers of Ito are not recited in the claim. Ito is not relied upon to teach the use of “one or more positioning elements” as claimed as claim 1 recites “and/or” in association with the aforementioned limitation, which allows, under broadest reasonable interpretation, for such limitation to be considered in the alternative (i.e., optional).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, the examiner contends that Ito satisfies the structural limitations being claimed.  Ito states, in paragraph 0040, that “The heating 
The examiner has fully considered applicant’s position in view of the prior art of record and, nonetheless, finds that the prior art rejections are proper based on the preponderance of evidence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Publication 2004/0252986), hereinafter Ito, in view of Elverud (U.S. Publication 2016/0021704).

    PNG
    media_image1.png
    402
    530
    media_image1.png
    Greyscale

Figure 2 of Ito

Regarding claim 1, Ito teaches an electric heating apparatus for a motor vehicle (para. 0002; “…an electrical heater, a heating heat exchanger including a heater core integrated with the electrical heater, and an air conditioner for a vehicle using the electrical heater or the heating heat exchanger….”) (Figure 2, electrical heater 30-para. 0037), comprising a first heating element and at least one second heating element (plural heating body plates 31, heat-generating plates), wherein the heating elements comprise para. 0038; “…an electrically conductive resin material is used as its material in this example. The heating body plate 31 is molded by this electrically conductive resin material in the shape of an elongated rectangular thin plate. The electrically conductive resin material is a material having the electrically conductive property and is formed by mixing an electrically conductive filler of a fine granular shape of a metal, carbon, a semiconductor, etc. into a resin material….”) which contains a polymer component (crystalline polymer) and a conductive component (carbon particles) (para. 0050, “…mixing carbon particles as an electrically conductive filler into a crystalline polymer can be used as an example of the electrically conductive resin material having the PTC heating body characteristics. In this electrically conductive resin material, the PTC heating body characteristics appear by the following principle. That is, when the temperature of the electrically conductive resin material (heating body plate 31) rises and approaches a crystal melting point of the crystalline polymer, the coefficient of thermal expansion of the crystalline polymer is increased….”), wherein an intermediate space through which fluid is capable of passing for heating said fluid is configured between the heating elements (para. 0039; “…air passage 32 for passing the air "a" is formed between the heating body plates 31 adjacent to each other at this interval…”), wherein the heating elements are connected to one another by one or a plurality of spacer(s) disposed there between, and/or one or more positioning element(s) in the form of guide pins that penetrate (a) respective clearance(s) and/or openings of the heating elements (para. 0040; “Electrode members 33, 34 are arranged in both end portions of the heating body plate 31 in its longitudinal direction (vertical direction in FIG. 2). The heating body plate 31 and the electrode members 33, 34 are integrally joined to each other. Each of these electrode members 
Ito teaches substantially the claimed invention except for the heating elements comprising a substrate.

    PNG
    media_image2.png
    565
    492
    media_image2.png
    Greyscale

Figure 1 of Elverud

Elverud teaches that it is known in the art of resistive heaters comprising conductive fillers (para. 0002; “…composite formulations having one or more conductive fillers for use in resistive heating…”) for the heater (Fig. 1, heater 100) to comprise a conductive layer (110).  Elverud teaches that the conductive layer (110) includes one or more matrix materials and one or more conductive fillers (para. 0038). Elverud teaches that the matrix material is a polymer (para. 0028) and the conductive filler is “graphite, graphene, carbon nanotubes (CNTs), carbon fibers, carbon black, metal nanoparticles, metal nanowires, metal powders, and intrinsically conductive polymers” (para. 0029).
Elverud further teaches that the heater (100) includes a substrate (para. 0039; “…the heater 100 may include a substrate layer 120. The substrate layer 120 may be adjacent to the conductive layer 110. In some embodiments, the conductive layer 110 may be applied to or deposited on the substrate layer 120. The substrate layer 120 may be electrically non-conductive…”) (paragraph 0040 states that 140 and 130 may be omitted).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ito with Elverud, by adding to each heating element of Ito, with the teachings of Elverud, in order to provide a substrate that is electrically non-conductive and made from a material that is compatible with the conductive polymer layer, which would improve the structural rigidity of the electrical heater.  Furthermore, using a resistive heater comprising a substrate layer and a polymer layer would amount to a simple substitution of art recognized resistive heaters comprising conductive polymers (with and without a substrate layer) performing the 
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the first and/or the second heating element (31) extend(s) at least substantially along a fluid flow direction (31 extend along, vertically and horizontally, the fluid flow direction indicated by the arrow-see Figure 2) and/or extend(s) at an angle in relation to an air flow direction (heating elements 31 are necessarily at some angle in relation to the flow of air).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
While the primary combination does not explicitly teach wherein the respective polymer layer is printed onto the substrate, and/or electrical connector structures are printed onto the substrate or the polymer layer, respectively, such limitation does not impart a patentable distinction.  Here, the act of printing the polymer layer onto the substrate and/or printing electrical connector structures onto the substrate or the polymer layer refers to the process of making the product and is considered to refer to a product-by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
	Ito further teaches wherein at least three heating elements having corresponding intermediate spaces are provided (see Figure 2, heating elements 31 with gaps 32 therebetween).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
The “and/or” use requires that only one alternative limitation be met by the prior art.
	Ito further teaches wherein the conductive component is a carbon component and is present in particle form and/or as a structure (See claim 1 above, carbon particles), 
and/or the carbon component is present in the form of carbon black and/or graphite and/or graphene and/or carbon fibers and/or carbon nanotubes, 
and/or the polymer component is configured in the form of an electrically insulating polymer component and/or comprises a first polymer sub-component based on ethylene acetate or ethylene acetate copolymer and/or ethylene acrylate or ethylene acrylate copolymer, 
and/or a second polymer sub-component based on polyolefin, in particular polyethylene and/or polypropylene, and/or polyester and/or polyamide and/or fluoropolymer.  

Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the heating elements are electrically wired in parallel (positive electrode terminal 36 and negative electrode terminal 38; paragraph 0041).  
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the spacers are an integral component part of the heating elements (as detailed in claim 1 above; paragraph 0040 discloses integrally joined).  
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches a motor vehicle including a heating apparatus according to Claim 1, for heating air or a liquid in an interior space of the motor vehicle (paragraph 0002 and 0008; heater 30 heats air).  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches the conductive component being a carbon component (carbon particles) and the spacer(s) and/or the positioning element(s) being conductive (paragraph 0040; electrically conductive body of copper, etc. and rectangular plate shape).

Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation.
Ito further teaches wherein the fluid is liquid or air (as detailed in claim 1 above; heater is for heating air).  
Regarding claims 17-18, the primary combination, as applied to claim 2, teaches each claimed limitation.
Ito does not explicitly disclose wherein the angle is less than or equal to 90° and more than 0° (claim 17) and wherein the angle is less than or equal to 90° and more than 10° (claim 18).  
However, the above limitations refer to the manner in which the heating apparatus is employed.  That is, the angle is defined as the angle of the heating elements in relation to the air flow direction.  In this case, the air flow can occur in multiple directions which does not impart a structural change in the heating elements.  For instance, heating elements being angle relative to the spacer(s) and/or positioning element(s) would define a specific structural cooperative relationship. Here, the air flow (or source of air) is not positively recited as a structural component of the heating apparatus and is merely referenced as the material worked upon by the heating apparatus. 
As the primary combination teaches each structural limitation being claimed, those of ordinary skill in the art would consider it reasonable that the structure of the 
Alternative Rejection
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (U.S. Publication 2004/0252986), hereinafter Ito, in view of Elverud (U.S. Publication 2016/0021704), and in further view of Fowler et al. (U.S. Publication 2014/0231412), hereinafter Fowler.
Regarding claims 17-18, the primary combination, as applied to claim 2, teaches each claimed limitation.
Ito does not explicitly disclose wherein the angle is less than or equal to 90° and more than 0° (claim 17) and wherein the angle is less than or equal to 90° and more than 10° (claim 18).  
	Fowler teaches that it is known in the art of electrical heaters for heating air (para. 0001) (para. 0029; “…Electric heater assembly 10 may be installed in a residential or commercial HVAC air handler either horizontally, vertically, or at an angle depending on the direction of flow of the working fluid. A resistive heating element portion of electric heater assembly 10 is configured to be in direct contact with a fluid, such as air. Heat exchange between the resistive heating element portion and the fluid is accomplished by passing an electrical current through the resistive heating element while the fluid is passed by the resistive heating portion….”) for an electrical heating apparatus (10) to include a plurality of heating elements (heater assemblies 70, which includes coil support 60 and resistance element 72).  Fowler further teaches that the heating elements (70) extend at an angle in relation to the air flow direction and that the para. 0042 discloses that supports 60 can be angled to “compliment different air flows.”).
	The advantage of combining the teachings of Fowler is that in doing so would provide the heating elements at an angle relative to the air flow direction such that the angle can be modified to compliment different air flows.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ito, as modified by Elverud, with Fowler, by replacing the angle the heating elements extend relative to the air flow direction of Ito, being necessarily of some value, with the teachings of Fowler, in order to provide the heating elements at an angle relative to the air flow direction such that the angle can be modified to compliment different air flows. Furthermore, modifying the relative angle between the heating elements and the air flow direction is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be heating various air flow directions. A person of ordinary skill in the art would recognize that in electrically heating systems for heating air flow the relative placement of the heating elements is dependent on the direction of flow of the air flow. Varying the relative angle between the heating elements and the air flow would allow for the heating of different air flows. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761